 ELECTRIC ENERGYElectricEnergy, Inc.andInternationalUnion ofOperating Engineers,AFL-CIO, Local UnionNo. 148. Case 14-CA-19765September18, 1989DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn January 31, 1989, Administrative Law JudgeFrank H. Itkin issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(a)(5) and(1) of the Actby implementinga preemployment drug screening policy and refus-ing to employ various job applicants pursuant tothis policy without prior notice to or bargainingwith the Union, the certified representative of theRespondent's production and maintenance employ-ees. In finding drug testing of job applicants to be amandatory subject of bargaining,the judge relied,inter alia,on the Board's decision inRockwood &Co., 285 NLRB 1114 (1987). The Respondent hasexcepted to the judge's findings.We agree with the Respondent that the judgeerred in finding drug testing of job applicants to bea mandatory subject of bargaining.InStar Tribune,543 (1989),the Board recently held that drug test-ing of applicants was not a mandatory subject ofbargaining because applicants were not bargainingunit employees nor did drug testing of applicantsvitally affect the terms and conditions of employ-ment of unit employees. Therefore, the employerdid not violate Section 8(a)(5) and (1) by refusingto bargain with the union that represented the unitemployees over the employer's drug screening pro-gram for applicants.We find nothing in the recordthat would warrant a different result in this case.ISee alsoGTEHawaiianTelephone Co.,296 NLRB1(1989). For the reasons set forth inStar Tribune,we therefore find that the Respondent had no dutyto bargainwith the Union over theRespondent'spreemployment drug screening policy. According-ly,we shall dismiss the complaint.IThe judge's reliance onRockwood & Co,above, is misplaced SeeStar Tribune,above, fn 6567ORDERThe complaint is dismissed.Michael Jamison,Esq.,for the General Counsel.John LovettandRobert Mattingly,Esqs.,for the Employ-er.Mark Waldemer, Esq.,for the Union.DECISIONFRANK H.ITKIN,AdministrativeLaw Judge. TheUnion filedan unfairlaborpractice charge in this caseon October 13 anda complaint issuedon November 14,1988.The complaint was amendedat the hearing. Thecomplaint allegesthatRespondentEmployer violatedSection 8(a)(1) and(5) of the National LaborRelationsAct by implementing a preemployment drug screeningpolicy andrefusing to employ various job applicants pur-suant to thispolicywithout havingafforded the Unionan opportunityto negotiate and bargain as the exclusivebargaining agent of its employees in an appropriate unit.The Employerdenies violatingtheActas alleged.Ahearing was held on the issues raised in St.Louis,Mis-souri on December 5, 1988.On the entire record, includ-ing my observationof thedemeanorof thewitnesses, Imakethe followingFINDINGS OF FACTThe Employeris a public utility engaged at Joppa, Illi-nois, in the generation,transmission,distribution,and saleof electric power andenergy.The Employer's Joppaplant has been describedas a "coal firedsteam electricgenerating plant."It isundisputed that the Employer isin commerceand the Unionis a labor organization as al-leged.The Unionis the exclusive bargaining agent of thefollowing appropriateunit of the Employer'semployees:All productionand maintenance employees, includ-ing controloperators, relay andelectronicstechni-cians,control and instrument technicians,resultstechniciansand laboratorytechnicians,excludingsystems supervisors,chemists,chemical engineers,office clericaland professionalemployees,guardsand supervisorsas defined in the Act.The parties have enteredinto successivecollective-bargaining agreements sincethe Union'scertification in1970, themost recent agreement beingeffective fromJuly 1, 1988, through June 30, 1991. (See A. Exh. 1.)None of theseagreementsprovide for preemploymentdrug testing or similar testingof current employees. OnSeptember 5, 1988, the Employer admittedlyimplement-ed a preemployment drug screeningpolicy without af-fording the Union an opportunityto negotiate and bar-gainover this policy. (See Tr. 19-20 and it. Exh. 2.) Therelevant testimony and documentaryevidencepertainingto the Employer'simplementationof thispolicy is sum-marizedand discussed below.Donald Giljum, the Union's business manager,testifiedthathe negotiatedthecurrentcollective-bargainingagreementwith the Employerin 1988.At the second296 NLRB No. 76 568DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDbargaining session on May 10, the Employer's vice presi-dent Harry Chambers stated:this had nothing to do with contract negotiations... he [Chambers]justwanted to make us awareof the fact that sometime towards the end of theyear they hoped to implement a drug testing pro-gram and procedure for bargaining unit job appli-cants. . .they were in the process of developing apolicy and procedure and hopefully when they gotthat concluded they would implement such a policybut they were not negotiating with us over that .. .he wanted to reiterate that we were talking aboutbargaining unit job applicants not current employ-ees....Giljum then told Chambers that preemployment drugtesting was a mandatory subject of collective bargaining;that "before any type of a program was implemented wewere demanding negotiations with the Company overit"; and that he, Chambers, should "double check" withthe Employer's attorney.Giljum next recalled the June 10 negotiating sessionwith the Employer. Chambers then told Giljum that theEmployer had "a right to go ahead and implement sucha drug testing program for bargaining unit job applicantsand that they did not have to negotiate with us overthat."Giljum again demanded bargaining and threatenedto file an unfair labor practice charge if the Employerimplemented such a policy. Giljum testified:We said we didn't have a problem with drug testingper se, we had it at another unit that we represent,we sat down and negotiated a program there, andwe were more than willing to sit down and negoti-ate a program with them... .Giljum added that Chambers had also "indicated thatdown the roadtheywere looking at implementing a pro-gram for current employees."However, as counsel forthe Employer acknowledged (Tr. p. 33), the Employer"will bargain with the Union"over drug testing for"current employees" as distinguishedfrom "applicants."During late August,after the contract negotiations hadbeen concluded and the parties had signed the currentagreement,Giljumwas informed that the Employerwould implement its preemployment drug testing pro-gram about September 5. On September 2, Giljum wroteChambers restating the Union's position and again de-manding bargaining.(See G.C. Exh. 2.) On September13,Chambers replied restating the Employer's refusal tobargain. (See G.C. Exh. 3.) And, on September 8 or 9,Chambers telephoned Giljum andhe [Chambers] wanted to know specifically whatour problem was with drug testing, what we hadagainst it.And I [Giljum]told him again that wehad no problem with drug testing,but we wantedto negotiateover it ... .Giljum recalled that Chambers again mentioned "somepossible testing down the road respecting current em-ployees" andmy [Giljum's] statement to him was that we felt ne-gotiations[were] mandatory.. .it impacted uponthe bargaining unit...and that again,with theirintentions of going forward with a program possiblyin the future on drug testing current employees, itwould serve as a basis for those negotiations ... .Chambers again acknowledged that the Employer wouldnegotiatewith respect to "current employees," butwould not negotiate with respect to"applicants."Asnoted, the Employer unilaterally implemented its preem-ployment drug testing policy on September 5.Curtis Stairs Jr. is the Employer's general plant man-ager at its Joppa facility.Stairs testified that the Joppafacilitywas "originally"a "national defense plant" with"extremely high security";that "current employees,"however, are no longer subjected to "security checks" towork at the Joppa facility; that the Joppa facility princi-pally generates power for the Department of Energyplant at Paducah although some of its surplus powermay also be sold to individual customers;that there is nodrug testing for its some 260"current[unit]employees"at Joppa; that periodically about four or five of its `cur-rent employees"must go into the Department of EnergyPaducah facility and consequently must have a "class Qclearance"although no drug-testing is required at thatfacility by the Department of Energy; that employees ofoutside contractors also have come into the Joppa facili-ty withouthaving submitted to a drug testing program;and that article 18 of the collective-bargaining contractbetween the parties,aswell as the agreement betweenthe Employer and the Department of Energy, providesthat the "Company shall make every reasonable effort inthe selection of its employees to secure persons who arecompetent,careful, honest and loyal to the United Statesof America." (See A. Exh. 1, 48.)Stairs, after summarizing the Employer's Joppa oper-ation,including what he characterized as the "hazards"of working in such a facility,asserted:[I]n recent years we hear more and more within ourcommunity about drug abuse.We felt like due tothe sensitive nature of our plant and our jobs and toprovide safety for our current employees as well asthose coming in that we should initiate such a [drugtesting]program.Stairs,when asked whether his "security"and "safety"reasons are any "less applicable to the current unit em-ployees than they are to the applicants,"responded: "Nosir.We felt like we had to start somewhere here."Stairsadded that the Employer "will hire up to 35 utility me-chanics" and this "is one reason that we are looking atthis."Stairs acknowledged that "many" of these"utilityworkers" "will become "regular employees" with recallrights after they accumulate 6 months of service."Stairs,when again asked whether this is "any less serious aproblem for the applicants than it is for the people thatare working there already,"responded: "Not necessari-ly." Elsewhere,Stairs claimed that the Employer has the"opportunity to keep under surveillance the employees... already . . . on the job." Stairs then cited two in- ELECTRIC ENERGYstances of drug problems involving"current employees."He later acknowledged that these two cited instances inthe past 3 to 4 years involved employees using pre-scribed medications.He also acknowledged that none ofthe 19 applicants tested under this recently instituted pro-gram,from September 5 to November 30, tested positive.(See R.Exh. 3.)Stairswasasked why the Employerwas unwilling tobargain with the Union before instituting its drug testingpolicy for applicants.He responded that "it was Manage-ment's right to determine how the drug testing was ad-ministered";that the Employer"was treating everyonefairly according to our contract";that the Employer was"limiting this to our preemployment physical doing it ex-actly the same way" for all job applicants;and that bar-gaining involved the "potentiality"for "delay" and "ex-pense."Stairs, however, could cite no specific basis forthis anticipated"potentiality"for "delay" and"expense."Stairs acknowledged that the last round of contract ne-gotiations between the parties ran from May 9 to June30; thiswas the "normal length" of time forcontract ne-gotiations;and "this preemployment controlled substancetesting couldhavebeen discussed during these negotia-tions" and"an agreementcould havebeen negotiated... well ahead of [the Employer's] planned projects."Michael Hefner, the laboratory director at Massac Me-morialHospital, testified that his hospital conducts thepreemployment physical examinations for the Employer'sjob applicants.He described the drug screening part ofthe examination.A physician will issue the requiredorder for the test.A urine specimen is obtained in a cupand then the specimen,after being labeled and marked, istransmitted in a sealed container to National Health Lab-oratories in Louisville,Kentucky. As Hefner acknowl-edged,"we do not do the drug screening,we simply actas handlers[or] collectors."The jobapplicant certifiesthat the specimen is his and dates the tag. The hospitalalso fills out a form for National Health Laboratorieswith information. The sealed specimen does not leavethe hospital's possession until a courier from the labora-tory picks it up. Later, a teletype report is sent from thelaboratory to the hospital.If the test is positive, the phy-sicianmay request that"we quantitateit."Thelaborato-ry will do this test also.In addition,asHefner noted,when the initial test is positive,the laboratory will do asecond test by a different method.Hefner was unawareof what "internal chain of custody"if any exists at thelaboratory in Louisville.Hefner was unaware of theguidelines for drug testing issued by the United StatesDepartment of Health and Human Services.(See G.C.Exh. 4 and Tr.103-112.) The hospital apparently com-plieswith some but not all of the pertinent guidelines forspecimen collection.'DiscussionGeneral Counsel argues that drug testing of "currentemployees"aswell as "job applicants"isa mandatorysubject of collective-bargaining;that such testing is in'Icredit the essentially uncontroverted and mutually corroborativetestimony of Gillum,Stairs Jr, and Hefner summarized above as reliablyand completely reflecting the pertinent sequence of events569effect a fitness for duty requirement and condition of em-ployment that may affect employment status";and that,consequently,how such tests are formulated and per-formed are of vital concern to the unit employees in-volved and their collective-bargaining representative.Further, General Counsel would not regard such testingas within the privileged scope of managerial or entrepre-neurial prerogatives since such testing is not fundamentalto the basic direction of the enterprise and does not im-pinge only indirectly upon employment security.In sum,it is the General Counsel's position that such testing of"job applicants"not only establishes a condition of em-ployment it also settles a term and condition of employ-ment for "current employees"by vitally affecting theirworking environment.AsGeneralCounsel states,"There can be no quarrel with an employer's desire toensure a drug free work force or a drug free working en-vironment.We simply conclude that upon request an em-ployer must bargain in good faith with its employees'Section 9(a) representative about a decision to institutedrug testing and the content,procedures and effects ofsuch a program." (See G.C. Exh.2 and cases cited.)Counsel for Respondent Employer concedes that suchtesting for "current employees"is a mandatory subject ofcollective bargaining;however, he argues that such test-ing of "job applicants" is not a mandatory subject of col-lective bargaining.The Board,inRockwood&Co.,285NLRB 1114(1987), in agreement with the administrativelaw judge, rejected a similar contention.As the adminis-trative law judge stated inRockwood,"It should be obvi-ous that unit employees have vital concerns about drugsin the work place and the means by which the employerwill use for screening out drug users.Based on theLock-heedcases, it would appear that drug testing or screeningof applicants would be a mandatory subject of bargain-ing." See alsoStar Tribune,295 NLRB 543 (1989), inwhichthe administrative law judge similarly concludedthat the employer's "new drug and alcohol policy as itpertains to prospective employees is a mandatory subjectof bargaining and that the new policy as it applies toprospective employees does vitally affect the terms andconditions of employment and working environment ofthe . . . bargaining unit,"and cases cited.Indeed, in theinstant case, I note that the Employer's stated"goal" inadoptingitspolicyis"to establish and maintain a workenvironment that is free from the effects of illegal drugs"(G. C. Exh.3) and that Employer is also "looking at im-plementing a program for current employees."Counsel for Respondent Employer acknowledges thatthe above decisions are "contrary" to his "argument";however, he contends that none of the cited decisions in-volved "an extremely dangerous plant"; "plants criticalto the national defense"; "policies[initiated]under severetime pressure";and there was then"no broad Congres-sional condemnation of drug abuse in the work place." Ifind these and related contentions to be without merit.There is nothing in this record which would show anemployer operation which should arguably be privilegedfrom fulfilling the statutory obligation to bargain in goodfaithwith the employees'collective-bargaining agentover mandatory subjects of bargaining.The Employer 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDconcededly is willing to bargain over these same subjectsinsofar as they pertain to "current employees."More-over,this record shows no "severe time pressure"; onthe contrary,this record makes it clear that the Employ-er had ample time to negotiate this contemplated policywith the Union and satisfy its own internal time targets.The Union had repeatedly expressed to the Employerthat "we had no problem with drug testing, but wewanted to negotiate over it"- "we had it in another unitthatwe represent,we sat down and negotiated a pro-gram there and we were more than willing to sit downand negotiate a program with"the Employer here. Like-wise, nothing in this record supports an argument to theeffect that negotiating with the Union here would insome way involve an attempt to delay or frustrate theEmployer's goal to create a drug-free workplace.In sum,I find that Respondent Employer has violatedSection 8(a)(1) and(5) of the Act as alleged.CONCLUSIONS OF LAW1.Respondent Employer is an employer engaged incommerce as alleged.2.ChargingPartyUnion is a labor organization as al-leged.3.RespondentUnionviolated Section 8(a)(1) and (5)of the Act byfailing and refusing to bargain in goodfaithwiththe Union by implementing a preemploymentdrug screening policy and refusing to employ various jobapplicants pursuant to this policy without having afford-ed theUnionan opportunity to negotiate and bargain asthe exclusive bargaining agent of its employees in an ap-propriate unit.The appropriate unit is as follows:All productionand maintenance employees,includ-ing control operators,relay and electronics techni-cians,control and instrument technicians, resultstechnicians and laboratory technicians,excludingsystems supervisors,chemists,chemical engineers,office clerical and professional employees,guardsand supervisors as defined in the Act.3.Theunfair labor practices found above affect com-merce as alleged.REMEDYTo remedythe unfair labor practices found above, Re-spondent Employer will be directed to cease and desistfrom engaging in such unlawful conduct or like or relat-ed conduct and to post the attached notice.Affirmative-ly,Respondent Employer will be directed to revoke andrescind its preemployment drug screening policy; to bar-gain,on request,in good faith with the Union beforeadopting and implementing such a policy; to offer em-ployment to those employees or prospective employeeswho tested positiveor whorefused to submit to said pro-gram and were thus excluded from further considerationfor employment;and to make said employees or prospec-tive employeeswhole forany loss of earnings or benefitstheymay have suffered due to the Employer's unlawfulconduct as found herein,as prescribedinF.W.Wool-worth Co.,90 NLRB289 (1950),with interest to be com-puted as providedinNewHorizonsfor theRetarded,283NLRB 1173 (1987), unless Respondent Employer candemonstrate on an individual basis that said employee orprospective employee would have been denied employ-ment for a lawful nondiscriminatory reason.2[RecommendedOrderomitted from publication.]2 In accordance with the Board's decision inNew Horizons for theRe-tarded,supra,interest on or after January 1, 1987, shall be computed atthe "short-term Federal rate"for the underpayment of taxes as set out inthe 1987 amendment to 26 U S.C § 6621.Interest on amounts accruedprior to January 1, 1987 (the effective date of the 1986 amendment to 26U S C § 6621),shall be computed in accordance withFlorida Steel Corp,231NLRB 651 (1977).See alsoOgle Protection Service,183 NLRB 682(1970), enfd 444 F 2d 502(6th Cir 1971).